DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
An information disclosure statement (IDS) has been submitted on November 17, 2020 and has been considered in this Office Action.
Status of Claims
Claims 1-20 have been cancelled.  
Claims 21-22, 24-27, 31-32, 34-37, and 40 have been newly amended.
Claims 23, 28-30, 33, and 38-39 are in their original or a previous presentation.
Claims 21-40 are currently pending and have been fully examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 21-30), and machine (claims 31-39 and 40), which recite steps of detecting the presence of a portable health monitoring device within a predetermined proximity using an interrogation and responsive signal, automatically retrieving patient encounter appointment information in response to receiving the 
These steps of detecting the presence of a portable health monitoring device within a predetermined proximity using an interrogation and responsive signal, automatically retrieving patient encounter appointment information in response to receiving the responsive transmission, retrieving health monitoring information from the portable health monitoring device, correlating the health monitoring information with a patient EMR to generate correlated health information, and generating an output on a client device, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, the claims are directed to collecting patient information, tracking the status and presence of a patient within a healthcare facility, and outputting correlated patient data.  In addition, the claims are directed to mental processes.  Other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the memory and processor language, detecting a presence of a portable health monitoring device in the context of this claim encompasses a mental process of the user visually seeing the portable health monitoring device.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor and a memory amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of retrieving health monitoring information amounts to mere data gathering, recitation of the output comprising a notification of a medical status, and selecting a portion of information based on the reason for the patient’s currently scheduled encounter amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as retrieving patient encounter appointment information from a scheduling computer system, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); correlating health monitoring information with a patient EMR, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii) and electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 22 and 32, reciting particular aspects of what the patient medical status entails; claims 23 and 33, reciting particular aspects of the portable health monitoring device; claims 24-25 and 34-35, reciting particular aspects of what the patient EMR comprises; claims 
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 21-24, 27-34, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Leven (US 2004/0172290 A1).
Regarding claims 21, 31, and 40
detecting, by the proximity based interrogation system associated with a medical personnel facility, a presence of a portable health monitoring device associated with a patient within a predetermined proximity of the proximity based interrogation system at least by automatically transmitting an interrogation signal that is detected by the portable health monitoring device and receiving a responsive transmission from the portable health monitoring device in response to the portable health monitoring device detecting the interrogation signal; 
[0026] teaches if the sensors are able to communicate via wireless means (equivalent to being within range), then data can be received from the various sensors including identifying signals by a health monitoring device (equivalent to the proximity based interrogation system).
[0028] teaches the wireless transceiver of the proximity based interrogation system can be Bluetooth-enabled (the Bluetooth connection process involves the transmission of an inquiry signal from a first device that is detected by a second device, and a transmission response from the second device to the first device after receiving the inquiry signal from the first device)
Leven does not explicitly teach the proximity based interrogation system is associated with a medical personnel facility, however Leven does teach many health monitoring systems are typically located within healthcare facilities.  It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application that the proximity based interrogation system is associated with a medical personnel facility.
Leven further teaches
Automatically retrieving, by the proximity based interrogation system, from a patient encounter scheduling computer system, patient encounter appointment information in response to receiving the responsive transmission, wherein the patient encounter appointment information stores data indicating a reason for the patient’s currently scheduled encounter with a user
[0027] teaches if the system receives digital signals from one or more sensors (equivalent to the responsive transmission) then health data is provided to the system (the health data can be a diagnosis, which is equivalent to a reason for the patient’s currently scheduled encounter; see [0062] for diagnosis)
retrieving, by the proximity based interrogation system, health monitoring information from the portable health monitoring device in response to receiving the responsive communication, wherein the health monitoring information is a selected portion of information monitored by the portable health monitoring device that is selected based on the reason for the patient’s currently scheduled encounter with the user; 
[0025]-[0026] teach the sensors (portable health monitor devices) send health monitoring information, such as body temperature, sodium levels, and electro-cardio signals, to the health monitoring device (proximity based interrogation system) in response to receiving the correct identification signal from the sensors (responsive communication)
[0062] teaches the system can perform an action based on receiving the user’s diagnosis, such as selecting specific sensors of [0052] to collect particular health indicators.
correlating, by the proximity based interrogation system, the health monitoring information with patient electronic medical record (EMR) information to generate correlated health information; 
[0012] teaches the system compares detected health indicators with data in a patient’s profile
and generating, by the proximity based interrogation system, an output on a client computing device associated with one or more medical personnel associated with the medical personnel facility, wherein the output comprises a notification of a medical status of the patient based on the correlation.
[0054] teaches outputting to a health professional, by the health monitoring system in response to the analysis of the data, the comparison between the data (equivalent to a notification of a medical status of the patient based on the correlation) via cellular communication, text message, email, or signal to a wireless pager (equivalent to a client computing device)
Regarding claim 40, Leven further teaches
a processor; 
[0010] teaches a processor
and a memory coupled to the processor, 
[0010] and Fig. 1 teach a memory coupled to the processor
Regarding claims 22 and 32, Leven teaches the limitations of claims 21 and 31.  Leven further teaches
the medical status of the patient comprises change information specifying at least one of a change in a medical condition of the patient, a change in a lifestyle of the patient, or a change in adherence by the patient to a previously prescribed treatment
[0053] teaches the system analyzes the collected data and the patient profile data for differences and similarities and can identify potential problems arising from differences in the data, such as abnormal heart rate (change in medical condition)
Regarding claims 23 and 33, Leven teaches the limitations of claims 21 and 31.  Leven further teaches
the portable health monitoring device is one of a portable computing device executing one or more health monitoring applications into which a patient inputs the health monitoring information, or a wearable health monitoring device that automatically collects the health monitoring information.
[0037] teaches the health monitoring device and sensors can be worn on the user’s chest or around the user’s neck (equivalent to a wearable device)
[0022] teaches the health monitoring device collects health indicator data (equivalent to health monitoring information)
Regarding claims 24 and 34, Leven teaches the limitations of claims 21 and 31.  Leven further teaches 
the patient EMR information specifies at least one of a medical condition for which the patient is being treated or a previously prescribed treatment for the patient.
[0032] teaches the user profile (equivalent to EMR) contains information such as medical history, health monitoring data, treatments, and medical conditions
Regarding claims 29 and 39, Leven teaches the limitations of claims 21 and 31.  Leven further teaches
retrieving health monitoring information permissions associated with the patient; 
[0044] teaches the health monitoring device retrieves passwords, encryptions, or other authentication techniques associated with a user so that other users who are authorized (i.e. an adult child of an aging parent) may access the health monitoring information
and retrieving a portion of available health monitoring information from the portable health monitoring device, for which the patient has granted associated health monitoring information permissions for retrieving the portion of available health monitoring information, based on the retrieved health monitoring information permissions.
[0022] teaches the health indicator data can be retrieved by authorized parties
Regarding claim 30, Leven teaches the limitations of claim 21.  Leven further teaches 
the portable health monitoring device is one of a wearable technology device, a computerized implant implanted in the patient, a human ingestible technology device, or a smartphone executing at least one health monitoring application.
[0037] teaches the health monitoring device and sensors can be worn on the user’s chest or around the user’s neck.
Claims 25-26 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Leven (US 2004/0172290 A1) in view of Dullen (US 2016/0198996 A1).
Regarding claims 25 and 35, Leven teaches the limitations of claims 24 and 34.  Leven further teaches
selecting health monitoring information that is retrieved from the portable health monitoring device that corresponds to the criteria for evaluating the medical condition, previously prescribed treatment, or reason for the patient's currently scheduled encounter.
[0039] teaches establishing ranges of normal health indicators (criteria for evaluating the medical condition), and selectively preserving health indicator data that meets criteria for anomalous or problematic results so that they are not overwritten
Patient encounter appointment information
[0062] teaches diagnosis information (equivalent to a reason for the patient’s visit)

Executing, by a cognitive computing system, a cognitive computer evaluation operation on the patient EMR information, and one or more medical knowledge resource data structures
[0105] teaches using algorithms to process physiological measures, and biological, psychological, social, and environmental factors (equivalent to a cognitive computing system) with electronic health records ([0021]) and research journal references related to specific disease states (equivalent to medical knowledge resource data structures; [0020])
determining for the medical condition or previously prescribed treatment, and the reason for the patient's currently scheduled encounter, criteria for evaluating a health condition of the patient relevant to the reason for the patient's currently scheduled encounter; 
[0172] teaches the system uses statistical and comparative algorithms (equivalent to cognitive computer evaluation operation) on patient data (including data from electronic health records according to [0105], and the annual visit of [0106]) and reference materials (such as the journal references of [0020], equivalent to medical knowledge resource data structures) to determine indicators (equivalent to criteria) which are used to determine a patient’s Biotrace Factor for the patient’s disease state (equivalent to evaluating a patient’s medical condition)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Leven to perform the cognitive computations of Dullen for a health condition relevant to the reason for the patient’s currently scheduled encounter with the 
Regarding claims 26 and 36, Leven and Dullen teach the limitations of claims 25 and 35.  Leven further teaches
retrieving health monitoring information from the portable health monitoring device in response to receiving the responsive communication comprises sending a request to the portable health monitoring device to provide the selected health monitoring information.
[0040] teaches the health indicator data can be retrieved in response to a request sent by the health monitoring device
Leven does not explicitly teach, but Dullen teaches
health monitoring information that corresponds to the criteria.
[0173] teaches analyzing patient data that is chosen based on the Biotrace Factors (equivalent to criteria)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Leven and Dullen to provide the health monitoring information that corresponds to the criteria of Dullen with the motivation to improve diagnosis of pain, evaluation of related disease states, and treatment options, as recognized by Dullen in [0002].
Claims 27-28 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Leven (US 2004/0172290 A1) in view of Coluni et al (US 8,682,688 B1).
Regarding claims 27 and 37, Leven teaches the limitations of claims 22 and 32.  Leven further teaches
outputting a physician interface in which the change information in the medical status of the patient is prioritized in the physician interface according to the measure of relevance of the change information and relative to other information presented in the physician interface, 
[0042] teaches the system detects a health condition, uses relevant indicator data in comparison with the patient profile data (other information presented in the physician interface; see [0035] for interface), and notifies (equivalent to outputting the result) a doctor of the result.
Leven does not explicitly teach, but Coluni teaches
generating the output comprises determining a measure of relevance of the change information to the reason for the patient’s currently scheduled encounter
Col. 8, lns. 53-57 teach determining a relevancy score for information based on its relevance to a diagnosis
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Leven to determine the measure of relevance of Coluni with the motivation to improve the assessment capabilities of the user, as recognized by Coluni in col. 1, lns. 53-54.
Regarding claims 28 and 38, Leven and Coluni teach the limitations of claims 27 and 37.  Leven further teaches
categorizing the change information into categories of qualitative assessment of factors affecting at least one of the medical condition of the patient, the previously prescribed treatment of the patient, or the reason for the currently scheduled encounter with the patient.
[0039] teaches the health monitoring device can categorize the health indicator data as anomalous or otherwise problematic if it deviates from a given range of values
Response to Arguments and Amendments
Applicant’s arguments and amendments filed 12/11/2020 have been fully considered and are addressed below.
Regarding the telephone interview, Applicant asserts on page 10-11 of the Remarks that Examiners agreed that the amendments overcome the rejections based on Leven.  This is incorrect.  It is noted that no agreement was reached, as noted in the Interview Summary dated 12/11/2020.  
Applicant’s arguments have been fully considered, but are not persuasive.
Regarding 101, Applicant argues that the claimed systems and methods are directed to an improved computing tool that is specifically directed to providing a technological solution for assisting medical personnel in determining the most relevant information from a patient’s electronic medical records that are most pertinent to the particular reason for a scheduled patient encounter (Remarks, p. 12).  Examiner respectfully disagrees.  The issues as detailed in the Applicant’s Specification and the solutions as claimed appear to be related to a data collection and organization problem, specifically with the difficulty of collecting relevant, up-to-date information about a patient.  However, none of the problems appear to be caused by the computer itself (i.e. it is not a technical problem), and therefore none of the solutions provide any improvements to the computer or technology, because they do not address any existing problems with the computers themselves.  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology (See MPEP 2106.05(a)(ii)).  Like the example, the limitations of the instant claims may improve the business process of collecting and organizing patient information, but they do not provide any improvement to the computers or technologies themselves.	
Applicant further asserts that the inclusion of limitations such as “automatically transmitting an interrogation signal”, “a responsive transmission from the portable health monitoring device” and “detecting the interrogation signal” prevents the claimed steps from being practically performed in the mind.  Examiner respectfully disagrees.  These limitations, as claimed, are recited at such a high level of 
Regarding the arguments surrounding methods of organizing human activity, Applicant argues that the claimed invention does not fall under organizing human activity.  Examiner respectfully disagrees.  The claims are directed to the collection and organization of patient data, as well as determinations made based on the collection and analysis of the data.  Specifically, the claims are directed to a process that a healthcare professional may follow when determining the medical condition of a patient (the social activity in this case is a healthcare professional managing a patient’s treatment and diagnosis).
Regarding Example 37, Applicant argues that the present invention is similar to that of Example 37 in that it integrates the mental process into a practical application.  Examiner respectfully disagrees.  While Claim 1 of Example 37 integrates the mental process into an abstract idea by automatically rearranging the icons of the user based on the icons’ usage, the present claims do not integrate the 
Regarding Example 40, Applicant argues that the present invention is similar to that of Example 40 in that it integrates the mental process into a practical application.  Examiner respectfully disagrees.  Claim 1 of Example 40 addresses the hardware limitations of the network appliance which causes at least one of network delay, packet loss, or jitter.  On the contrary, the present claims do not seek to address any hardware limitations of the computing system, and thus are not directed to the improvement of any computer technology, and do not integrate the mental processes into a practical application.
Regarding Example 42, Applicant argues that the present invention is similar to that of Example 40 in that it integrates the methods of organizing human activity into a practical application.  Examiner respectfully disagrees.  Claim 1 of Example 42 seeks to solve the issues regarding non-standardized formats dependent on the hardware and software platform used.  On the other hand, when viewed as a whole, the present claims do not seek to address any hardware limitations of the computing system and thus are not directed to the improvement of any computer technology, and do not integrate the mental processes into a practical application.  The present claims are more akin to Claim 2 of Example 42, because the claims, when taken as a whole, merely describes how to generally “apply” the concept of collecting, analyzing, and making determinations based on patient information in a computer 
Regarding 103, Examiner notes that the rejections have been updated to specifically address the amended claim language.
Regarding applicant’s argument for the independent claims that Leven does not teach “correlating, by the proximity based interrogation system, the health monitoring information with patient electronic medical record (EMR) information to generate correlated health information, Examiner respectfully disagrees.  Under the broadest reasonable interpretation, the detected health indicators ([0012]) can be interpreted as the health monitoring information, the data in a patient’s profile ([0012]) can be interpreted as patient electronic medical record information, and the system comparing the detected health indicators with the data in the patient’s profile can be interpreted as correlating the two.  The generation of the notification for the healthcare professional can be interpreted as the generated correlated health information.  Examiner asserts that the claims are recited at such a high level of generality that it would be under the broadest reasonable interpretation to interpret the claims as such.
Regarding claims 28 and 38, Applicant argues Leven does not teach “categorizing the change information into categories of qualitative assessment of factors affecting at least one of the medical condition of the patient, the previously prescribed treatment of the patient, or the reason for the currently scheduled encounter with the patient”.  Examiner respectfully disagrees.  Under the broadest reasonable interpretation, the specification of the health indicator data as being either anomalous or otherwise problematic when it leaves ranges of normalcy as in [0039] can be interpreted as a categorization of the change information. Examiner asserts that the claims are recited at such a high 
Regarding claims 29 and 39, Applicant argues Leven does not teach “permissions associated with the patient” and “for which the patient has granted associated health monitoring information permissions for retrieving the portion of available health monitoring information”.  Examiner respectfully disagrees.  Under the broadest reasonable interpretation, the health monitoring device retrieving passwords, encryptions, or other authentication techniques associated with a user as in [0044] can be interpreted as permissions associated with the patient, given the level of generality of the claimed limitations.  Likewise, authorized third parties designated by the user can receive information regarding a particular user's health as in [0022] and [0044].  Examiner asserts that the claims are recited at such a high level of generality that it would be under the broadest reasonable interpretation to interpret the claims as such.
Conclusion






















Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686